BUFFINGTON, Circuit Judge.
In this case, after the imposition of sentence. and the release of the defendant on parole, the court below vacated the parole for alleged cause shown and directed the defendant serve the court’s sentence. From such order this appeal was taken.
Assuming for present purposes that an appeal lies and that this court may reyiew the proofs de novo and the action of the judge thereon, we have studied the proofs and are of opinion no error was committed' or wrong done the defendant by the court’s order. Those proofs show he was in arrears in making the monthly, payments required by the probation order, and, although he subsequently made up the arrears, it is quite clear he did so under stress of this proceeding. They also show he was guilty of a violation of the criminal law of the state in aiding and abetting his wife in the commission of the same the day after he was placed on probation. There is a dispute as to whether or not the wife’s condition was called to the attention of the trial judge, and wrongfully urged on him as a ground of granting the probation, when that'condition was the next day made the occasion ■ of a crime. But apart from the alleged deception of the court and the failure to make the payments directed, it is clear the defendant did the next day aid and abet his wife in the, criminal action, and that the judge was justified in concluding the defendant had by his conduct violated that confidence to which a court is entitled to have from a probationer.
Accordingly; the appeal is dismissed, and the record 'remanded for procedure in due course.